Citation Nr: 0212873	
Decision Date: 09/24/02    Archive Date: 10/03/02

DOCKET NO.  99-00 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1. Entitlement to an increased rating for a right knee 
disability, currently evaluated as 30 percent disabling. 

2. Entitlement to service connection for a left knee 
disability, secondary to the veteran's service-connected 
right knee disability.

3. Entitlement to service connection for a back disability, 
secondary to the veteran's service-connected right knee 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from January 1951 to June 
1954.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.

The veteran's increased rating claim and service connection 
claims were previously before the Board, and in a July 2000 
remand, the case was returned to the RO for additional 
development.


REMAND

The veteran was afforded a personal hearing at the RO in 
February 1999.  However, in September 2002, the veteran 
requested a hearing before a member of the Board via 
videoconferencing on the issues that were pending before the 
Board.  In light of that request, a remand is necessary so 
that a videoconference hearing may be afforded to the 
veteran.

This case is accordingly REMANDED for the following 
development:

The RO should schedule the veteran for a 
videoconference hearing before a member 
of the Board in accordance with 
applicable law.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran has the right 
to submit additional evidence and argument on the matters 
that the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to comply with due process considerations.  
No inference should be drawn regarding the final disposition 
of this claim as a result of this action.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




